1                                                                   HON. RICHARD A. JONES
2
3
4
5
                            UNITED STATES DISTRICT COURT FOR THE
6
                              WESTERN DISTRICT OF WASHINGTON
7                                       AT SEATTLE
8
      UNITED STATES OF AMERICA,                       CASE NO. CR19-142RAJ
9
                             Plaintiff,
10                                                    ORDER CONTINUING TRIAL DATE
                       v.                             AND PRETRIAL MOTIONS DEADLINE
11
12
      ANDREW PETER SOLOMON,
13
                            Defendant.
14
15
            THIS MATTER comes before the Court upon defense counsel Timothy Lohraff’s
16
     Motion to Continue Trial Date and Pretrial Motions Deadline (Dkt. #32). Having
17
     considered the motion, which is not opposed by the Government, the Court finds good
18
     cause to grant the motion over Defendant Solomon’s objection.
19
            The Court further finds:
20
            (a) taking into account the exercise of due diligence, a failure to grant a
21
     continuance in this case would deny counsel for the defendant the reasonable time
22
     necessary for effective preparation due to counsel’s medical issues as set forth in his
23
     motion, and the need for more time to review the evidence, consider possible defenses,
24
     and gather evidence material to the defense, as set forth in 18 U.S.C. § 3161(h)(7)(B)(iv);
25
     and
26
            (b) a failure to grant such a continuance in this proceeding would likely result in a
27
     miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and
28



     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 1
 1         (c) the additional time requested is a reasonable period of delay, as defense
 2 counsel has requested more time to prepare for trial, to investigate the matter, to gather
 3 evidence material to the defense, and to consider possible defenses; and
 4         (d) the ends of justice will best be served by a continuance, and the ends of justice
 5 outweigh the best interests of the public and the defendant in any speedier trial, as set
 6 forth in 18 U.S.C. § 3161(h)(7)(A); and
 7         (e) the additional time requested between the current trial date of March 30, 2020,
 8 and the new trial date is necessary to provide counsel for the defendant the reasonable
 9 time necessary to prepare for trial, considering counsel’s medical issues and all of the
10 facts set forth above.
11         In addition, the Court finds good cause to continue the trial date pursuant to
12 General Order 02-20 re: Court Operations Under the Exigent Circumstances Created by
13 COVID-19 and Related Coronavirus.
14         IT IS ORDERED that the motion to continue trial date and pretrial motions
15 deadline (Dkt. #32) is GRANTED. The trial date in this case is continued from
16 March 30, 2020, to June 8, 2020. All pretrial motions, including motions in limine, shall
17 be filed no later than May 7, 2020.
18         Given the findings of General Order 02-20, the period of delay from the date of
19 this order to the new trial date of June 8, 2020, is excludable time under the Speedy Trial
20 Act, as the Court specifically finds that the ends of justice served by ordering the
21 continuance outweigh the best interests of the public and any defendant’s right to a
22 speedy trial, pursuant to 18 U.S.C. §3161(h)(7)(A).
23
24         DATED this 25th day of March, 2020.
25
26                                                    A
27                                                    The Honorable Richard A. Jones
28                                                    United States District Judge



     ORDER CONTINUING TRIAL DATE
     AND PRETRIAL MOTIONS DEADLINE - 2
